IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RUSSELL SAULNIER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3768

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 6, 2016.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Russell Saulnier, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.